FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedád Anonima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated February 21, 2014 TRANSLATION Autonomous City of Buenos Aires, February 13, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Information pursuant to Art. 23, Ch. 7 of the Buenos Aires Stock Exchange rules Dear Sirs The purpose of this letter is to comply with the requirements of Article 23, Title VII of the Buenos Aires Stock Exchange rules. Continuing from our prior communication dated April 26, 2013, please be advised that we have become aware that on February 20, 2014, the United States District Court for the Southern District of New York, United States, dismissed all of the claims asserted individually and on behalf of all others similarly situated against YPF S.A. ("YPF"), Repsol S.A. ("Repsol") and all other defendants in the case captioned Monroe County Employees' Retirement System v. YPF, Case No. 13 Civ. 842 (SAS) (S.D.N.Y.).The claims alleged violations of the Securities Act of 1933 and the Securities Exchange Act of 1934 based on the alleged failure to inform the market regarding the potential risk of expropriation of YPF, and on the corresponding alleged effect on the value of the shares, in connection withpublic statements of the defendants and the public offering of certain YPF American Depositary Shares in March 2011. The court held that the plaintiffs failed to: (i) identify any misrepresentations or omissions by YPF, (ii) allege facts showing that YPF had any intent to mislead investors, and (iii) show that the alleged failure to disclose the risk of expropriation caused the alleged damages. The court also held that the claims made under the Securities Act of 1933 were time barred. When the Court’s judgment is final, the plaintiffs will not be able to file a further complaint against YPF for the abovementioned claims. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: February 21, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
